Fish, J.
1. The judgments rendered by the magistrate in favor of Dodd & Co. against Campbell & Co. and Lizzie M. Fuller, March 8, 1889, were entered upon his docket, in accordance with section 4082 of the Civil Code. One of the prime objects of requiring the magistrate to enter the judgment upon his docket is, that all persons dealing with the defendant may have notice of the judgment against him. Neither the magistrate nor constable is required to keep an execution-docket, and prior to the registration act of 1889 the only practicable way of ascertaining whether any justice’s court judgment existed against a certain person was to examine the docket of such court of the district in which such person resided. The entry of the judgment upon the magistrate’s docket was notice to the world of the existence of such judgment, and this notice was sufficient to put a purchaser upon inquiry as to what disposition had been made of such judgment, and, consequently, upon notice of all facts to which such inquiry, properly conducted, would lead.
2. If Glover, when he purchased the property levied upon, from Mrs. Fuller, one of the defendants against whom the judgments were rendered, had made any inquiry of the magistrate, or made any examination into the matter, in reference to the judgments standing on the docket against her, he would have learned that they had been appealed from to a jury in the justice’s court; that a jury had rendered verdicts against her for like amounts, with the additional interest and increased attorney’s fees which had in the meantime accrued; that judgments had been entered up against her on such verdicts by counsel for the plaintiffs; and that one of the cases had been taken to the superior court by certiorari, which was then pending, with an agreement between plaintiffs and defendants that the other four cases should abide the judgment in the one pending on certiorari. Under such circumstances, we think he purchased the property subject to the judgments signed up on the verdicts in the justice’s court and which were finally entered upon the docket of the magistrate, notwithstanding this last entry was not made, and the certiorari was not overruled, and the verdict and judgment in the magistrate’s court were not affirmed, until subsequent to the time when the pur*86chase took place. Section 5339 of the Civil Code provides, that in all civil cases when a verdict shall be rendered, the party in whose favor it may be, or his attorney, shall enter and sign up judgment thereon. In the case at bar, the'plaintiff’s attorney signed up the judgments on the verdicts and also had the magistrate to sign them ; and though these judgments were not entered on the magistrate’s docket until after claimant purchased from Mrs. Fuller, yet the judgments rendered by the magistrate had been regularly entered, and, as above stated, we think they were sufficient to put the claimant on notice of the judgments on the verdicts. If section 5352, of the Civil Code is applicable to this case, then the property levied on would be subject, because it is therein provided that,, where an appeal is entered from a judgment, the property of the defendant shall be bound by the judgment appealed from, to the extent of preventing its alienation by him between the signing of such judgment and the signing of the judgment on the appeal, and that his property shall be bound from the signing of such judgment on the appeal. See also Garner v. Gibbs, 47 Ga. 97. When the claimant in the case purchased, the judgment on the appeal had already been signed up more than three years. If section 4470 of the Civil Code, which provides that “An appeal suspends but does not vacate judgment,” is applicable to this case, the property is subject; because, under this section, the liens of the judgments rendered by the magistrate in the first instance attached to the property of Mrs. Fuller, and were only dependent for their continuance upon their affirmance upon the appeal. The lien was only suspended, never vacated. When, therefore, the judgments of the magistrate were affirmed by the verdicts of the jury on the appeal, and upon certiorari to the superior court the verdicts and judgments in the magistrate’s court were affirmed, the judgments signed up on the verdicts, by relation, attached to Mrs. Fuller’s property as of the date of the judgments appealed from. Watkins v. Angier, 99 Ga. 519. We think that the judge below erred in finding the property not subject.

Judgment reversed.

All the Justices concurring.